United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 23, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-20461
                         Conference Calendar



ROBERT JEROME NEWSOME,

                                     Plaintiff-Appellant,

versus

TEXAS BOARD OF PARDON & PAROLE;
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
EXECUTIVE DIRECTOR,

                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:03-CV-240
                      --------------------

Before BARKSDALE, GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     Robert Jerome Newsome, Texas prisoner # 650726, appeals

the district court’s 28 U.S.C. § 1915A dismissal as frivolous of

his 42 U.S.C. § 1983 complaint, asserting that the defendants

violated his constitutional rights in determining his parole

eligibility and in calculating his sentence.   We review a

28 U.S.C. § 1915A dismissal as frivolous for an abuse of




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-20461
                                  -2-

discretion.   See Martin v. Scott, 156 F.3d 578, 580 (5th Cir.

1998).

     Newsome contends that he is not challenging the fact or

duration of his confinement and that the district court erred in

determining that his suit is barred by Heck v. Humphrey, 512 U.S.
477 (1994).   Contrary to Newsome’s contentions, he is challenging

his continued confinement.    Because Newsome brought his claims in

a 42 U.S.C. § 1983 action and because success in this 42 U.S.C.

§ 1983 action would necessarily imply the invalidity of his

continued confinement, the claims are barred by Heck, and the

district court did not abuse its discretion in dismissing the

suit as frivolous.   See McGrew v. Texas Bd. of Pardons & Paroles,

47 F.3d 158, 161 (5th Cir. 1995).    Newsome’s argument that the

district court erred in denying his motions for a default

judgment is meritless.     See 28 U.S.C. § 1915A.

     Accordingly, the judgment is AFFIRMED.    The district court’s

dismissal of Newsome’s complaint counts as a strike for purposes

of 28 U.S.C. § 1915(g).     See Adepegba v. Hammons, 103 F.3d 383,

387-88 (5th Cir. 1996).    Newsome is cautioned that once he

accumulates three strikes, he may not proceed in forma pauperis

in any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.     See 28 U.S.C. § 1915(g).

     AFFIRMED; SANCTION WARNING ISSUED.